                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA

WENDY CHISHOLM                                 CIVIL ACTION

VERSUS

THE GUARDIAN LIFE INSURANCE                    NO.: 18-00728-BAJ-RLB
COMPANY OF AMERICA


                                       ORDER

      This matter comes before the Court on Plaintiff’s Motion to Vacate Order.

(Doc. 34). Plaintiff’s motion seeks to vacate this Court’s prior order, (Doc. 30),

allowing the documents identified as Doc. 28-4 to be filed into the record of this matter

as part of the Administrative Record and granting Defendant’s Motion to Complete

the Administrative Record (Doc. 28). Plaintiff claims that she was prejudiced because

she was not able to address the “missing” documents in briefing the pending cross

motions for summary judgment. (Doc. 35). Defendant opposes Plaintiff’s motion to

vacate. (Doc. 39). For the following reasons, Plaintiff’s motion is DENIED.

      The original omission of the documents found at Doc. 28-4 from the

Administrative Record (Doc. 16), was due to an inadvertent clerical error. (Doc. 28,

39). The Administrative Record (Doc. 16), was filed into the record almost five months

before the parties filed cross motions for summary judgment. (Doc. 20, 22). During

this five-month period, no motion was brought before the Court regarding the missing

documents. It was not until Plaintiff mentioned the clerical error in her briefing on

summary judgment (Doc. 22-1, at p. 14), that Defendant noticed the inadvertent



                                           1
clerical error and brought a motion to cure the error (Doc. 28), which was granted,

(Doc. 30).

      The subject documents, which included the vocational rehabilitation report of

Ms. Rupnik, were Bates numbered and available to all parties. The documents were

also a part of the Administrative Record and have always been a part of the record;

however, they were inadvertently missing from the record documents. (Doc. 28-1, at

p. 1; Doc. 39, at p. 3). See Estate of Bratton v. Nat’l Union Fire Ins. Co. of Pittsburgh,

PA, 215 F.3d 516, 521 (5th Cir. 2000) (the administrative record consists of

information available to the administrator prior to the filing of the lawsuit and gives

the administrator an opportunity to consider it).            A cursory review of the

Administrative Record reveals the omission in the Bates numbers of the documents

at Doc. 16-2. It is clear to the Court that there was a mere clerical error in the filing

and that Defendant simply attempted to cure the error. The Court acknowledges

Plaintiff’s objections to the amendment of the Administrative Record, (Doc. 35);

however, the Court does not find good cause to vacate its Order to allow for the

amendment to the Administrative Record to account for the missing documents.

      Further, the Court notes that Plaintiff’s argument that she was prejudiced in

briefing the pending cross motions for summary judgment due to the “missing”

documents falls flat. Plaintiff provides no evidence that she did not otherwise have

possession of the documents or attempted to obtain the documents at issue prior to

filing her motion. Defendant points out that Plaintiff “had a copy of this report for

well over a year in advance of instituting this action”.          (Doc. 28-1, at p. 3).



                                            2
Additionally, Plaintiff addresses Ms. Rupnik’s report and the missing documents in

briefing on the pending motions for summary judgment and cites to the Rupnik report

in her Complaint. (Doc. 35, at p. 2; Doc. 1, ¶ 32).

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion to Vacate Order, (Doc. 34), is

DENIED with prejudice.

                           Baton Rouge, Louisiana, this 30th day of March, 2020.



                           __________________________________________________
                           JUDGE BRIAN A. JACKSON
                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA




                                           3
